As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:October 31, 2012 Date of reporting period:January 31, 2012 Item 1. Schedules of Investments. Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at January 31, 2012 (Unaudited) COMMON STOCKS - 81.15% Shares Value Apparel Manufacturing - 2.36% VF Corp. $ Broadcasting (except Internet) - 4.24% Comcast Corp. - Class A Chemical Manufacturing - 4.78% Allergan, Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 5.96% Dell, Inc. * SanDisk Corp. * Texas Instruments, Inc. Credit Intermediation and Related Activities - 5.64% Bank of New York Mellon Corp. F.N.B Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing - 1.15% Parker Hannifin Corp. Insurance Carriers and Related Activities - 6.97% Arthur J. Gallagher & Co. Erie Indemnity Co. - Class A Loews Corp. Machinery Manufacturing - 5.17% General Electric Co. Joy Global, Inc. Miscellaneous Manufacturing - 3.94% Cynosure, Inc. - Class A * Medtronic, Inc. Oil and Gas Extraction - 2.13% El Paso Corp. Paper Manufacturing - 2.03% Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 3.27% BP PLC - ADR Primary Metal Manufacturing - 1.32% Alcoa, Inc. Matthews International Corp. - Class A Professional, Scientific, & Technical Services - 2.03% Amgen, Inc. Publishing Industries (except Internet) - 8.38% CA, Inc. Microsoft Corp. OPNET Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.23% The Charles Schwab Corp. Telecommunications - 11.00% AT&T, Inc. Consolidated Communications Holdings, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing - 6.69% The Boeing Co. Honeywell International, Inc. Utilities - 2.86% FirstEnergy Corp. Total Common Stocks (Cost $24,351,493) EXCHANGE-TRADED FUNDS - 4.06% iShares iBoxx $ Investment Grade Corporate Bond Fund iShares MSCI Japan Index Fund Total Exchange-Traded Funds (Cost $1,542,549) SHORT-TERM INVESTMENTS - 14.75% Money Market Funds - 5.51% Goldman Sachs Financial Square Funds - Prime Obligations Fund 0.15% † Invesco STIC - Liquid Assets Portfolio - Institutional Class, 0.15% † U.S. Treasury Bills - 9.24% Principal Amount United States Treasury Bill, 0.07%, due 6/28/12 + $ Total Short-Term Investments (Cost $5,584,531) Total Investments (Cost $31,478,573) - 99.96% Other Assets in Excess of Liabilities - 0.04% Net Assets - 100.00% $ * Non-income producing security. † Rate shown is the 7-day yield at January 31, 2012. + Rate shown is the discount rate at January 31, 2012. ADR - American Depository Receipt Fort Pitt Capital Total Return Fund Notes to Schedule of Investments January 31, 2012 (Unaudited) Note 1 – Securities Valuation The Fort Pitt Capital Total Return Fund’s (the “Fund”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. When the Fund is unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of January 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
